--------------------------------------------------------------------------------

Exhibit 10.4





THIS LEASE made this 1st day of February, 2009.


BETWEEN;
Con, Margaret and Michael Shenher, of the City of Regina, in the Province of
Saskatchewan (hereinafter called the "Landlord")


OF THE FIRST PART


AND


General Bio Energy Inc., of the City of Regina, in the Province of Saskatchewan
(hereinafter called the "Tenant")


OF THE SECOND PART
 
LEASE


WHEREAS the Landlord is the owner of the following lands and premises described
as 1620McAra Street, Regina, Saskatchewan and legally described as:
 
Plan: 72R03495 Block: X Lot: EX. S. 258' MTO 91R39043 ; PER COT 96R28008, in the
City of Regina, in the Province of Saskatchewan, in the Dominion of Canada,
according to a Plan of Record No. F 4996.  Minerals excluded. (the" Lands")


Upon which are erected buildings.


AND WHEREAS the Tenant wishes to lease approximately 8800 square feet of the
lands and premises more particularly described and shown on the plan attached
hereto as Schedule" A" (hereinafter referred to as "the premises")


NOW THEREFORE THIS AGREEMENT WITNESSETH that for and in consideration of the
mutual covenants contained herein, the parties agree as follows:


1.             PREMISES


1.1.
In consideration of the rents, covenants and agreements hereinafter reserved and
contained on the part of the Tenant, the Landlord doth demise andlease unto the
Tenant the premises hereinbefore described.



2.             TERM AND RENT


2.1.
TO HAVE AND TO HOLD the premises for a period commencing on the 1st day of
February 2009, and being fully ended and completed on the 31st day of January,
2011, (hereinafter referred to as "The Term") at an annual rent of $42000.00
plus G.S.T. payable in advance, on the first day of each and every month, during
the term thereof in equal monthly installments of $3500.00 plus G.S.T.



2.2
PROVIDED that there shall be no default by the Tenant under the terms and
conditions of this lease, the Tenant shall have the option to be exercised upon
giving written notice to the Landlord, not earlier than twelve (12) months nor
later than six (6) months prior to the expiration of the term thereof, to renew
the lease for an additional five (5) year term, such renewal terms to be upon
the same terms and conditions as are set forth in the lease, except for payment
of rent which shall be negotiated and agreed upon between the Landlord and the
Tenant for such renewal term and except for any additional renewal terms which
shall be negotiated and agreed upon between the Landlord and Tenant.

 

 
 
1

--------------------------------------------------------------------------------

 
 
2.3.
The Tenant acknowledges with the Landlord that the rental provided for herein
shall be a triple net lease (absolute net) with all expenses in connection with
the demised premises being born by the Tenant, save and except for any items of
depreciation upon the building or any chattel or matters appurtenant thereto,
any income taxes payable by the Landlord, together with any interest payable by
the Landlord on monies borrowed to purchase the demised premises. For greater
certainty, but not so as to restrict the generality of the foregoing, the Tenant
shall pay the Landlord as additional rental, the money and other charges, costs
and expenses herein provided to be paid by the Tenant at the times when they
become payable.

 
3.             PAYMENT OF RENT


3.1
The Tenant will pay the rent to the Landlord without notice or demand and
without any deductions, setoff or abatement whatsoever and all rent payable to
the Landlord shall bear interest at the rate of 18% per annum from the date upon
which it became payable by the Tenant until paid.



4.             ASSIGNMENT AND SUBLETTING
 
4.1
The Tenant shall not assign or sublet all or any portion of the demised premises
without first having obtained the written consent of the Landlord, which consent
shall not be unreasonably withheld, but no assignment or sublease shall in
anymanner relieve or release the Tenant from its obligations hereunder. Within
thirty days of the Landlord becoming aware of an unauthorized assignment or
subletting, the Landlord at its option may elect by notice in writing to the
Tenant to terminate the lease.

 
5.             MANNER OF USE


5.1
The demised premises shall be used by the Tenant for its lawful business
purposes only as an industrial complex to manufacture produce and distribute
bio-diesel and or anything related thereto, and the Tenant shall not at any time
use, exercise or carry on or permit or suffer to be used, exercised or carried
on in or upon the demised premises or the lands or any part thereof, any noxious
or offensive act, trade, business, occupation or calling and shall not suffer or
permit any act, matter or thing whatsoever at any time during the term hereof,
to be done in or upon the demised premises or the lands or any part thereof,
which shall or may be or grow to be an annoyance, nuisance, grievance or cause
damage or disturbance to persons occupying the building or to the owners of the
adjoining lands or property.



5.2.
The Tenant shall at all times and in all respects in regard to the demised
premises and the lands strictly conform to all bylaws of the City of Regina and
all legal requirements whatsoever relating to the use or occupation of the land
or demised premises or the business carried on thereon or therein, whether
imposed by Municipal, Provincial or Dominion authority or otherwise.



5.3.
The Tenant shall not do, suffer, omit or permit anything to be done or omitted
upon the demised premises or the lands, which shall cause theinsurance upon the
demised premises to be cancelled or the rate of insurance upon the demised
premises or the building to be increased. If the rate of insurance on the
building or the demised premises shall be increased by reason of the use made of
the demised premises or by reason of anything done or omitted, suffered or
permitted to be done or omitted by the Tenant or by anyone permitted by the
Tenant to be upon the demised premises, the Tenant will pay to the Landlord the
amount of such increase forthwith upon demand therefore.

 
6.             TENANT'S DIRECT COSTS
 


6.1.
The Tenant shall pay and discharge as and when the same become due and payable:

 
(a)   all business and other taxes, charges, duties, rates, license fees
andassessment levied in respect of the Tenant's occupancy of the lands and

 
2

--------------------------------------------------------------------------------

 
 
 
demised premises or in respect of the personal property or business of theTenant
thereon;
 
(b)   all costs, charges and expenses for water, light, power, gas, air
conditioning, telephone, waste removal, and all other utilities or services
supplied to or used in or about the demised premises;
 
(c)   all costs, charges and expenses incurred or payable for the maintenance or
repair of the demised premises;
 
(d)   except as hereinafter provided, all accounts for labour or material done
or supplied for improvements, installations, partitions and fixtures,
maintenance and repairs or other work done by the Tenant in or on the demised
premises; and,
 
(e)   the cost of all insurance to be maintained by the Tenant pursuant to the
provision hereof.


7.             TENANT'S APPORTIONED COSTS


7.1
The Tenant shall pay to the Landlord, as additional rent, the Tenant's
proportionate share, being 100% of all costs, charges or expenses incurred, paid
or payable for in respect of:

 
(a)   municipal, property, local improvement or school taxes, upon the building
and lands or other property of the Landlord of which the demised property are a
part, and any special tax or other tax (other than income or estate tax, or
succession duties) imposed or levied on the said property at any time during the
term hereof:
 
(b)   water, light and power, gas, waste removal and all other utilities or
services supplied to or provided for the building if and to the extent that such
utilities or services are provided or supplied for the use or benefit of the
Tenant in common with other Tenants of the building;
 
(c)   the repair and maintenance of the parking and access areas adjacent to the
building and situate upon the lands; the removal of snow or ice from the
building or from the parking, loading or access areas of the lands and adjacent
to the building and situate upon the lands, or from the sidewalks adjacent to
the lands;
 
(d)   repair and maintenance of the heating and air condition systems.
 
(e)   the maintenance and upkeep of the common signage situate upon or adjacent
to the lands;
 
(f)   repairs or maintenance of the exterior and structure of the building,
including roof, columns, beams, joists, exterior and interior walls, floor slab,
footings and foundations caused by neglect on the part of the Tenants except to
the extent that the repairs and maintenance thereof are covered by the
Landlord's or builder's warranties;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(g)   all insurance now or hereafter maintained by the Landlord upon, or in
respect of the building or the demised premises including rent interruption
insurance; and,
 
(h)   the maintenance or repair of the common areas of the building; together
with the Tenant's proportionate share of all accounts, liabilities, charges or
expenses (except accounts, liabilities, charges or expensespayable by the
Landlord for the income, estate or excise taxes and financing costs) payable by
the Landlord in respect of the lands, the building or the demised premises and a
fee of 10% of the total of all the aforementioned costs in respect of
administrative, supervisory, and accounting services rendered by the Landlord,
so that the Landlord shall receive the minimum monthly rent payable hereunder
free of all  deductions.


8.             INDEMNITY


8.1
The Landlord shall not be responsible in any way for any injury to any person or
for any loss of or damage to any property belonging to the Tenant or to
employees, invitees or licensees of the Tenant while such person or property is
in, on or about the building, the lands or the demised premises including,
without limiting the foregoing, any loss or damage to any property caused by
theft or breakage, or by steam, water, rain or snow which may leak into, issue
or flow from any part of the building or any adjacent or neighboring lands or
from the water, steam or drainage pipes or plumbing works thereof or from any
other place or quarter or from any loss or damage caused by or attributable to
the condition or arrangements of any mechanical, plumbing, heating, electrical
or other wiring or for any loss whatsoever of the Tenant with respect to the
demised premises and the business of the Tenant carried on therein, and the
Tenant shall indemnify and save the Landlord harmless of, from and against any
and all loss, costs, claims or demands in respect of any injuries, loss or
damage referred to in this Article 8.



9.             INSURANCE


9.1.
The Tenant shall take out and keep in force during the term hereof general
public liability insurance on an occurrence basis with respect to the business
carried on in or from the demised premises and the use and occupancy thereof by
the Tenant in the sum of not less than $2,000,000.00 inclusive, which insurance
shall include the Landlord as a named insured and shall protect the Landlord in
respect of claims as if the Landlord were separately insured thereunder. The
Tenant shall furnish to the Landlord, certificates or other satisfactory
evidence as to such insurance.



10.           MAINTENANCE AND REPAIR


10.1
The Tenant shall keep the demised premises and, on the termination of this
lease, leave the demised premises and the areas adjacent thereto and everything
appurtenant thereto in a clean and tidy condition and in good and tenantable
repair, reasonable wear and tear and damage by fire, lightning and tempest only
excepted. At the termination of his occupancy, the Tenant shall be allowed to
remove all trade fixtures.



10.2
The Tenant shall permit the Landlord and its agents to enter upon the demised
premises at all reasonable times for the purpose of viewing the condition
thereof and the Tenant shall execute forthwith all reasonable repairs and works
required to be done by written notice given or on behalf of the Landlord. If the
Tenant shall not within 60 days after service of such notice, commence and
proceed diligently with the execution of the reasonable repairs and works
mentioned in such notice, it shall be lawful for the Landlord to enter upon the
demised premises and execute such

 

 
 
4

--------------------------------------------------------------------------------

 

 
repairs and works, and the cost thereof shall be forthwith payable by the Tenant
and recoverable by the Landlord as rent in arrears.



10.3
The Tenant, upon notice and with consent, not to be unreasonably withheld, shall
permit the Landlord or its agent to enter upon the demised premises at any
reasonable time and from time to time for the purpose of inspecting and of
making repairs, alterations or improvements to the demised premises or to the
building, and the Tenant shall not be entitled to compensation for any
reasonable inconvenience, nuisance or discomfort occasioned thereby.



10.4
The Tenant shall not permit, suffer or allow any waste or damage, disfiguration
or injury to the demised premises or the fixtures and equipment thereof, or
permit or suffer any overloading of the floors thereof.



11.           ALTERATIONS AND IMPROVEMENTS


11.1
Should the Tenant desire any alterations from, or additions or improvements to
the demised premises, or any portion thereof, the Tenant shall make them at its
sole and entire expense and risk, provided however, that the Tenant shall
previously submit at its expense to an architect or other expert satisfactory to
the Landlord, full written data, plans and other specifications pertaining
thereto, and shall previously obtain the specific written consent of the
Landlord for such purpose, such consent not to be unreasonably withheld, in
addition to all required municipal and other regulatory permits and approvals.
Any alterations, additions, improvements or installations when so made shall
become the property of the Landlord, and shall not be removed without the
written consent of the Landlord. Should it be necessary for the Landlord to
restore the demised premises to their original condition, any amount spent by
the Landlord in so doing shall be recoverable from the Tenant.



12.           SIGNS


12.1
The Tenant shall not without having first obtained the written consent of the
Landlord, which consent shall not be unreasonably withheld, erect, paint,
display, maintain, alter, change or remove existing signs on the exterior or
interior of the walls or on the roof of the building. Any signs of the Tenant
shall be dignified in appearance and shall comply with the lawful requirements
of municipal and governmental authorities. Any signs installed by the Tenant
shall remain the property of the Tenant and shall be removed by it upon the
termination of this lease, and upon the removal of any such signs the demised
premises and the building shall be restored to their original condition except
for reasonable wear and tear.



12.2
Notwithstanding the foregoing, the Tenant shall be entitled to utilize the
existing hardware for fascia signage affixed to the exterior of the demised
premises, provided however, that if the Tenant notifies the Landlord in writing
within 30 days of the date hereof that it does not desire to utilize such
existing hardware, the Landlord shall at its expense, remove such hardware.



13.           INSPECTION


13.1
The Tenant shall at the request of the Landlord allow such person or persons as
may wish to inspect the demised premises to visit and inspect the same at all
reasonable hours and shall also permit notice of letting, sale or other notices
to be put up in a conspicuous place on the demised premises and will not deface
or remove or allow the said notice to be defaced or removed.



14.           GLASS


14.1
The Tenant shall replace immediately any damaged plate or other glass in the
windows or doors of the demised premises and in the event that any such plate or
other glass is replaced by the

 

 
 
5

--------------------------------------------------------------------------------

 

 
Landlord, the Tenant shall pay to the Landlord forthwith on demand the cost of
replacing such plate or other glass.



15.           ACCEPTANCE


15.1
The Tenant acknowledges that the Landlord does not in any way warrant the
condition or sufficiency of the demised premises, its suitability for its
intended or any use, or any of its facilities except that the Landlord shall
maintain the heating and air conditioning and the electrical system provided by
the Landlord in operating condition for a period of six months following the
commencement of the term hereof, subject to the Tenant providing proper
day-to-day maintenance and subject to the Tenant not making any alterations or
otherwise damaging such systems during such six month period. Any warranties
relating to the electrical heating and air conditioning will be made available
to the Tenant. The Tenant by taking possession of the demised premises shall be
conclusively deemed to have examined the demised premises and to have found them
in order and such taking of possession shall be conclusive evidence against the
Tenant that when possession was taken the demised premises were in good,
tenantable and satisfactory condition.



16.           DAMAGE TO PREMISES


16.1
If the demised premises are damaged by fire or other casualty insured against by
the Landlord so as to render the demised premises partially or wholly unfit for
occupancy:

 
(a)   if, in the opinion of the Landlord, the damage cannot be reasonably be
repaired within 180 days after the date thereof, the Landlord may terminate this
lease as of the said date by notice to the Tenant given within 45 days after
such damage, and in that case the Tenant shall immediately surrender the demised
premises to the Landlord and shall pay all rent accrued to the date and damage
occurred, but shall not be entitled to any damages or compensation; or,
 
(b)   if, in the opinion of the Landlord, the damage can reasonably be repaired
within 180 days after the date thereof, or if the Landlord shall not have given
notice of termination pursuant to the provisions of Clause (a), the Landlord
shall forthwith commence and carry out with due diligence the repair thereof,
and this lease shall continue in full force and effect save that the rent hereby
reserved shall abate proportionately, having regard to such part of the demised
premises as has been rendered unfit for occupancy until the repairs have been
completed.
 
(c)   in the event that the Tenant is unable to occupy the premises because of
fire or other casualty, the term of the lease will be extended for the period in
which the Tenant has been unable to occupy the premises.


17.           DEFAULT


17.1
In the event that default is made in payment of rent or any part thereof and
such default continues for 30 days after the due date for payment of same, or in
the case of non­-observance or non-performance on the part of the Tenant of any
covenant, condition, restriction, or stipulation herein contained or implied,
which ought to be observed or performed by the Tenant and which has not been
expressly waived in writing by the Landlord and which continues for 30 days
after notice of such non'-observance or non­-performance is given, the Landlord
may, at its option, cancel this

 

 
 
6

--------------------------------------------------------------------------------

 

 
lease by written notice to the Tenant, and, in such case, all rights and
interests hereby created or then existing in favour of the Tenant or derived
under this lease shall thereupon cease and determine and the Landlord may
re-enter into and upon the demised premises and to have again, re­ possess and
enjoy the same as of its former estate, anything herein to the contrary and
notwithstanding, provided however, that in the case of such cancellation and
re-entry, the Tenant shall continue to be liable to pay and the Landlord shall
have the same remedy for the recovery of any rent then due or accruing due as if
this lease had not been cancelled but remained in full force and effect, and
further that any right of action of the Landlord against the Tenant in respect
of any antecedent breach of any of the provisions hereof shall not thereby be
prejudiced.



18.           OVER-HOLDING


18.1
If the Tenant shall continue to occupy the demised premises after the expiration
of this lease with or without the consent of the Landlord, and without any
further written agreement, the Tenant shall be a monthly tenant at one hundred
and twenty percent (120%) of the minimum monthly rent herein provided for, and
on all other terms and conditions herein set forth except as to length of
tenancy and the amount of minimum monthly rent.



19.           BANKRUPTCY OR SEIZURE


19.1
If without the written consent of the Landlord the demised premises shall remain
vacant or not used for a period of 15 days or be used by any person other than
the Tenant or for any other purpose than that for which the same were let, or in
case the term hereof, or any of the goods and chattels of the Tenant shall be at
any time seized in execution or attachment by any creditor of the Tenant, or the
Tenant shall make an assignment for the benefit of creditors or any bulk sales
of bankrupt or insolvent or take the benefit of any act now or hereafter in
force for bankrupt or insolvent debtors, or if any order shall be made for the
winding up of the Tenant, then, in any such case, this lease shall, at the
option of the Landlord, cease and determine and the lease shall immediately
become forfeited and void and then the minimum monthly rent and additional rent
and the next ensuing three months minimum monthly rent and additional rent shall
immediately become due and payable and the Landlord may re-enter and take
possession of the demised premises as though the Tenant or other occupant or
occupants of the demised premises was or were holding-over after the expiration
of the term without any right whatever.



20.           RIGHT OF RE-ENTRY


20.1
Upon the Landlord becoming entitled to re-enter upon the demised premises under
any of the provisions of this lease, the Landlord, in addition to all other
rights, shall have the right to enter the demised premises as the agent of the
Tenant, either by force or otherwise, without being liable for any prosecution
therefore and to re-let the demised premises as the agent of the Tenant, and to
receive the rent therefore, and as the agent of the Tenant, to take possession
of any furniture and fixtures or other property on the demised premises and to
sell the same according to the Distress Act and/or the Landlord and Tenant Act
of the rent payable under this lease, and the Tenant shall be liable to the
Landlord for the deficiency, if any.



21.           RIGHT TO DISTRAIN


21.1
In the event that the Tenant should neglect, refuse or omit to perform any of
its obligations hereunder and if such obligation require the payment of money,
supply of materials or the performance of services, the Landlord may, at its
option and after having given the Tenant 10 days notice of its intention so to
do, pay the money, supply the materials or perform the services, and the cost to
the Landlord of so doing plus an administration charge of 20% of such cost shall
be recoverable by the Landlord from the Tenant forthwith upon the Landlord
giving notice to the Tenant of the amount thereof.


 
7

--------------------------------------------------------------------------------

 

 
21.2         The amount referred to in the next preceding paragraph or any rent,
or interestthereon, payable by the Tenant shall be recoverable by all remedies
available to a Landlord for the recovery of rent in arrears.


22.           QUIET POSSESSION


22.1
Upon the Tenant paying the rent and performing and observing the terms,
covenants and conditions herein, and subject to the provisions of this lease,
the Tenant shall and may peaceably and quietly enjoy the demised premises for
the term hereby granted without any interruption, hindrance or disturbance by
the Landlord, or any other person or persons claiming under it.



23.           STRUCTURAL REPAIRS


23.1
The Landlord shall be responsible for the repair and maintenance of the exterior
and structure of the building, including roof, columns, beams, joists, exterior
and interior walls, floor slabs, footings and foundations; PROVIDED that the
Tenant shall be responsible for its proportionate share of the costs incurred by
the Landlord in so doing. Repairs and mainte­nance is agreed to be those
expenditures that for any single occurrence are less than $2,000.00.



24.           NOTICE TO LANDLORD


24.1
The Tenant shall cause the Landlord to be notified immediately upon the Tenant
becoming aware of any defect in the demised premises or the building or any
other condition, which may cause injury to the demised premises, and the Tenant,
may serve up on the Landlord a notice in writing advising of any defect.



25.           IMPOSSIBILITY OF PERFORMANCE


25. 1
Whenever and to the extent that the Landlord shall be unable to fulfill, or
shall be delayed or restricted in the fulfillment of any obligation hereunder,
in respect of the supply of provisions of any service or utility of the doing of
any work or the making of any repairs by reason of being unable to obtain the
material, goods, equipment, service, utility or labour required to enable it to
fulfill such obligation or by reason of any statute, law or order in councilor
any regulation or order passed or made pursuant thereto or by reason of the
order or direction of any administrator, controller or board of any governmental
department or officer or other authority, or by reason of any other cause beyond
its control whether of the foregoing character or not, the Landlord shall be
relieved from the fulfillment of such obligation and the Tenant shall not be
entitled to compensation for any loss, damage, inconvenience, nuisance or
discomfort thereby occasioned.



26.           LIMITATION OF LANDLORD LIABILITY


26.1
Notwithstanding anything herein contained, there shall be no abatement from or
reduction of the rent due hereunder, nor shall the Tenant be entitled to
damages, costs, losses, expenses, therefore, on account of partial or total
failure of electric power, water, plumbing, sewage, or any other service, nor on
account of the making of alterations, repairs, improvements or structural
changes to the building, or anything or service therein or thereon or contiguous
thereto, provided the same shall be made with reasonable expedition.



27.           EXPROPRIATION


27.1
If at any time during the term of this lease, the whole or a portion of the
building (whether or not including the demised premises) are expropriated by
right or exercise of any competent authority of powers of expropriation, the
parties hereto shall each be entitled to separately advance their claims for
compensation for the loss of their respective interest in the demised premises
and shall be entitled to receive and obtain such compensation as may be awarded
to each respectively. If an award of compensation made to the Landlord
specifically includes an award for the Tenant, the

 

 
 
8

--------------------------------------------------------------------------------

 

 
Landlord will account therefore to the Tenant and if an award of compensation
made to the Tenant specifically includes an award for the Landlord, the Tenant
will account therefore to the Landlord. Upon termination of the lease by
expropriation or other operation of law, the Tenant will forthwith pay the
Landlord the rent and all other charges, which may be due to the Landlord up to
the date of such termination. The Tenant will have no claim upon the Landlord
for the value of its property expropriated or the unexpired term of this lease,
or for any other damages, costs, losses or expenses whatsoever. The Landlord and
the Tenant agree to co-operate with the other in respect of any expropriate of
all or any part of the demised premises or the building, so that each may
receive themaximum award in the case of any expropriation to which they are
respectively entitled in law. In the event that any portion or portions of the
building other than the demised premises shall be expropriated as aforesaid,
then the full proceeds accruing therefrom or awarded as a result thereof, will
inure to the benefit of and belong to the Landlord.



28.           WAIVER


28.1
No waiver on behalf of the Landlord or any breach of any of the provisions
hereof, expressed or implied, shall take effect or be binding upon the Landlord
unless the same be in writing under the authority of the Landlord, and any
waiver so expressed shall extend only to the particular breach so waived and
shall not limit or affect the Landlord's rights with respect to any other or
future breach. All rights and remedies of the Landlord hereunder shall be deemed
cumulative and not alternative.



29.           SUBORDINATION


29.1
Upon request of the Landlord, the Tenant will postpone and subordinate its
rights hereunder to any mortgage or mortgages, charges, leases on sale and lease
back transactions, deeds of trust or the lien resulting from any other method of
financing or refinancing, now or hereafter in force against the building; and to
all advances made or hereafter in force against the building; and to all
advances made or hereafter to be made upon the security thereof No subordination
by the Tenant shall have the effect of permitting the holder of any mortgage,
lien or other security to disturb the occupation and possession by the Tenant of
the demised premises, provided that the Tenant shall perform all of the terms,
covenants and agreements contained in this lease.



30.           TIME OF ESSENCE


30.1         Time shall be of the essence of this lease.


31.           NOTICES


31.1
Any notice, request or demand herein provided for or contemplated shall be in
writing and sufficiently given if personally served upon the party for whom such
notice was intended or if mailed by registered mail postage prepaid addressed,
in the case of the Landlord to it at:



Conrad Shenher
8503 Wascana Gardens Road
Regina, Saskatchewan


and in the case of the Tenant, to it at:


General Bio Energy Inc.
c/o Troy Metz, President
1311 Saskatchewan Drive
Regina, Saskatchewan


31.2
All notices given as aforesaid shall be conclusively deemed to have been given
and received by the party to whom such notice was directed, on the first
business day (excluding Saturdays and

 

 
 
9

--------------------------------------------------------------------------------

 

 
Sundays), following the day on which such notice was mailed as aforesaid, or on
the day which such notice is delivered, posted oraffixed as aforesaid, but if a
mail strike, slow down or other labour dispute which might adversely affect the
delivery of notice by the mails, is in existence or arises between the time of
mailing and the actual receipt of a notice then such notice will only be
effective if actually delivered.



31.3
Each party hereto may at any time give notice in writing to the other of any
change of address and thereafter, all notices shall be mailed to the new address
so notified.



32.           BINDING EFFECT


32.1
This lease and everything herein contained shall extend to, bind and inure to
the benefit of the Landlord and the Tenant and their respective administrators,
successors, and authorized assigns.



33.           GOVERNING LAW


33.1
This agreement shall be construed in accordance with the laws of the Province of
Saskatchewan and any litigation arising here from shall be conducted and carried
out in the said province.



34.           COMMON AREAS


34.1
The Tenant shall comply with all such reasonable rules and regulations as may
from time to time promulgated by the Landlord and relate to the use by Tenants
of the building or the common areas thereof and the parking and areas adjacent
thereto. The Tenant and employees, guests, invitees and licensees will park
their motor vehicles only in those portions of the parking area on the lands
designated by the Landlord.



35.           INTERPRETATION


35.1
Wherever the singular, neuter or gender is used in this lease, the same shall be
construed as including the plural, or masculine, feminine, neuter or body
corporation where the context or parties hereto so require.



36.           HEADINGS


36.1
The headings herein form no part of this lease and shall be deemed to have been
inserted for convenience of reference only.



37.           REGISTRATION


37.1
The Tenant shall have the right to file only a notice of this lease or caveat
respecting this lease in the appropriate land titles or land registry office,
and will not be entitled to file or register termination of this lease. The
Tenant hereby covenants to discharge said caveat immediately upon



38.           ACCEPTANCE


38.1
The Tenant does hereby accept this lease of the demised premises to be held by
the Tenant as Tenant and subject to the conditions, restrictions and covenants
above set forth.

 
 
 
 
 


 
10

--------------------------------------------------------------------------------

 
 
 
SIGNED, SEALED AND DELIVERED


in the presence of:
 
/s/ witness 
   
/s/ Conrad, Margaret, Michael Shenher
 
Witness
   
Conrad, Margaret, Michael Shenher
 
 
   
 
            /s/ witness      /s/ Michael Shenher   Witness     President -
General Bio Energy Inc.  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
11

--------------------------------------------------------------------------------

 
